                Case 2:08-cr-20114-JPM Document 77 Filed 05/22/19 Page 1 of 5                  PageID 541

PROB 12C
(9/17)
                                      United States District Court
                                                for the
                                      Western District of Tennessee
                    Petition for Warrant or Summons for Offender under Supervision
                                                   FIRST AMENDED

 Name of Offender: Deandre Young                                     Docket No. 2:08CR20114-001
 Name of Sentencing Judicial Officer: The Honorable Jon P. McCalla, Senior United States District Judge
 Date of Original Sentence: 02/05/2009
 Original Offense: Felon in Possession of a Firearm, 18 U.S.C. § 922 (g)
 Original Sentence: Imprisonment- 120 months; TSR- 36 months              Type of Supervision: Supervised Release
 Assistant U.S. Attorney: Jennifer Webber                                 Date Supervision Commenced: 04/20/2018
 Reassigned to: Joseph Murphy

 Defense Attorney: Randolph W. Alden                                      Date Supervision Expires: 04/19/2021


                                            PETITIONING THE COURT

 To amend the petition dated March 8, 2019 to include the following violation(s)*
☐ To issue a summons
☐ To grant an exception to revocation without a hearing

The probation officer believes that the offender has violated the following condition (s) of supervision:

   Violation         Nature of Non-Compliance


           1.        The defendant shall not commit another federal, state or local crime. On July 20, 2018, the
                     defendant was arrested by Memphis Police Department for Aggravated Assault, in violation of
                     T.C.A. 39-13-102 and False Imprisonment, in violation of T.C.A. 39-13-302. According to the
                     arrest report, on July 20, 2018, Officer D. Skinner (13715) responded to an Aggravated
                     Assault/Domestic Violence call at 2225 Forest Hill Court, Apartment 1, where Carmesha Collier
                     advised that her boyfriend, Deandre Young, assaulted her and kept her captive. Ms. Collier
                     advised she was attacked by the defendant on July 19, 2018 around 10:50 p.m. Ms. Collier
                     advised that the defendant came into the house drunk and started hitting her and yelling at her.
                     The victim advised that the defendant took a broken knife and put it to her throat and threatened
                     to kill her. Ms. Collier advised that she has been abused by the defendant for a while but could
                     not get away to get help because he would lock her in the bedroom, take her cell phone and would
                     use the furniture in the house to prevent her from escaping due to her being wheelchair dependent.
                     Officer Skinner photographed the victim’s injuries and the scene. The broken knife was recovered
                     in the dishwasher and tagged as evidence. Evidence in support of this arrest includes the arrest
                     report and affidavit of complaint (case #18017618). On August 7, 2018, this matter was dismissed
                     for lack of prosecution in Shelby County General Sessions Court Division 10. This conduct
                     constitutes a Grades A and C violation of supervised release.
             Case 2:08-cr-20114-JPM Document 77 Filed 05/22/19 Page 2 of 5                   PageID 542
Prob 12C
RE: Young, Deandre
2:08CR20114-001


        2.        The defendant shall not commit another federal, state or local crime. On February 20, 2019,
                  a warrant was issued for the defendant’s arrest for Simple Assault/ Domestic Violence, in
                  violation of T.C.A. 39-13-111. According to the Memphis Police Department incident report, on
                  February19, 2019, Carmesha Collier contacted Memphis Police Department and advised that two
                  weeks ago her boyfriend, Deandre Young, assaulted her. The victim Carmesha Collier advised
                  that Mr. Young became upset, because she would not let him carry their baby on his taxes. Ms.
                  Collier had bruises on both of her arms, and she advised that her eye was bruised from the assault.
                  The incident happened at a hotel. Mr. Young was not at the scene at the time the report was taken.
                  Ms. Collier did complete a hold harmless form. On February 20, 2019, a Domestic Assault-Bodily
                  Harm warrant was issued on the defendant. Evidence in support of this arrest includes the MPD
                  vision report. This conduct constitutes a Grade C violation of supervised release.

        3.        The defendant shall answer truthfully all inquiries by the probation officer and follow the
                  instructions of the probation officer. On or about August 10, 2018 and dates afterwards, the
                  defendant was instructed by the probation officer to complete Domestic Violence class, and he
                  continuously failed to do so. This conduct constitutes a Grade C violation of supervised release.


        *4.       The defendant shall report to the probation officer in a manner and frequency directed by
                  the court or probation officer. On or about April 4, 2019, the defendant was directed to report
                  to the probation officer at 2:00 p.m. on April 10, 2019, and he failed to so report. The defendant
                  further failed to report as directed on April 16, 2019 and dates thereafter, which constitutes a
                  Grade C violation of supervised release.

        *5.       The defendant shall notify the probation officer at least ten days prior to any change in
                  residence or employment. On or about May 10, 2019, the defendant was terminated from his
                  employment with Goodwill Industries, located at 6899 Stage Road in Memphis, Tennessee, and
                  failed to notify the probation office of the change within 72 hours. Furthermore, at the time of
                  his federal arrest, on May 17, 2019, the defendant reported he had been residing at the Best Value
                  Inn hotel in Memphis, Tennessee with his girlfriend, Heather Ballard, for at least two weeks and
                  had a hotel room keycard on him at the time of the arrest. The defendant failed to notify the
                  probation office of this change within 72 hours or 10 days prior to move. These violations
                  constitute a Grade C violation of supervised release.

U.S. Probation Officer Recommendation:
 The term of supervision should be
           Revoked.
          ☐ Extended for years, for a total term of years.
          ☐ Continued based upon the exception to revocation under 18 USC §3563(e) or 3583(d).
          ☐ The conditions of supervision should be modified as follows:
           Case 2:08-cr-20114-JPM Document 77 Filed 05/22/19 Page 3 of 5                     PageID 543
Prob 12C
RE: Young, Deandre
2:08CR20114-001


                                     I declare under penalty of perjury that the foregoing is true and correct.

                                                      Executed on     May 20, 2019
                                                                      s/Whitney Bailey
                                                                      Supervising U.S. Probation Officer




THE COURT ORDERS:

       ☐ No Action
       ☐ Issue of an arrest warrant
       ☐ Issue a Summons
       ☐ The Court finds the defendant can benefit from continued substance abuse treatment and grants an
         exception to revocation. The supervision term of the defendant is continued under all original terms
         and conditions.
       ☒ Other/Amend the Petition to add 2 more violations - JPM


       The signed Probation Form 12C (Petition for Action), as well as the warrant for arrest, is to be filed under
       seal in the Electronic Case File (ECF) system until such time as the warrant is executed.

                                                                      s/Jon P. McCalla

                                                                      Signature of Judicial Officer

                                                                      Date: May 21, 2019
               Case 2:08-cr-20114-JPM Document 77 Filed 05/22/19 Page 4 of 5                                  PageID 544
Prob 12C
RE: Young, Deandre
2:08CR20114-001


                                                   VIOLATION WORKSHEET

 1.    Defendant:       Young, Deandre
 2.    Docket Number (Year-Sequence-Defendant-Defendant No.):        2:08CR20114-001
 3.    District/Office: Western District of Tennessee (Memphis)
 4.    Original Sentence Date:               02/05/2009

 (if different than above):
 5. Original District/Office:
 6. Original Docket Number (Year-Sequence-Defendant-Defendant No.):

 7. List each violation and determine the applicable grade (see §
 7B1.1(a)):

    Violations(s)                                                                                                              Grade
 The defendant shall not commit another, federal state or local crime. Aggravated Assault                                       A
 The defendant shall not commit another, federal state or local crime. False Imprisonment                                       C
 The defendant shall not commit another, federal state or local crime. Simple Assault/ Domestic Violence                        C
 The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation      C
 officer.
 *The defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer.         C
 *The defendant shall notify the probation officer at least ten days prior to any change in residence or employment.                C


 8. Most Serious Grade of Violation (see § 7B1.1(b)):                                                                           A
 9. Criminal History Category (see § 7B1.4(a)):                                                                                 VI

 10. Range of Imprisonment (see § 7B1.4(a))                                                                      33 to 41 months*

*Being originally convicted of a Class C felony, the statutory maximum term of imprisonment is 24 months; 18 U.S.C. §§3583(e)(3)
and 3584.

 11. Sentencing Options for Grade B and C violations Only (Check the appropriate box):

      ()    (a) If the minimum term of imprisonment determined under §7B1.4(Term of Imprisonment) is at least one month but not more
            than six months, §7B1.3(c) (1) provides sentencing options to imprisonment.
      ()    (b) If the minimum term of imprisonment determined under §7B1.4(Term of Imprisonment) is more than six months but not
            more than ten months, §7B1.3(c) (2) provides sentencing options to imprisonment.
      (X)   (c) If the minimum term of imprisonment determined under §7B1.4(Term of Imprisonment) is more than ten months, no
            sentencing options to imprisonment are available.


                     Mail documents to: United States Sentencing Commission, 1331 Pennsylvania Avenue, N.W.
                                Suite 1400, Washington, D.C., 20004, Attention: Monitoring Unit
             Case 2:08-cr-20114-JPM Document 77 Filed 05/22/19 Page 5 of 5                                     PageID 545
Prob 12C
RE: Young, Deandre
2:08CR20114-001



         Defendant: Young, Deandre       Docket No.: 2:08CR20114-001

 12. Unsatisfied Conditions of Original Sentence

 List any restitution, fine, community confinement, home detention, or intermittent confinement previously imposed in connection with
 the sentence for which revocation is ordered that remains unpaid or unserved at the time of revocation (see §7B1.3(d)):


 Restitution ($):                                                 Community
                                                                  Confinement:
 Fine ($):          $50 Special Assessment                        Home Detention:
 Other:                                                           Intermittent Confinement:

 13. Supervised Release

 If probation is to be revoked, determine the length, if any, of the term of supervised release according to the provisions of §§5D1.1-
 1.3(see §§7B1.3(g)(1)).

                                                             Term:    to years

 If supervised release is revoked and the term of imprisonment imposed is less than the maximum term of imprisonment imposable
 upon revocation, the defendant may, to the extent permitted by law, be ordered to recommence supervised release upon release from
 imprisonment (see 18 U.S.C. §3583(e) and §7B1.3(g)(2)).


 Period of supervised release to be served following release from imprisonment


 14. Departure

 List aggravating and mitigating factors that may warrant a sentence outside the applicable range of imprisonment




 15. Official Detention Adjustment (see                 Months:       Days:
 §7B1.3(e)):

                    Mail documents to: United States Sentencing Commission, 1331 Pennsylvania Avenue, N.W.
                               Suite 1400, Washington, D.C., 20004, Attention: Monitoring Unit
